Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 20, 2018

                                           No. 04-18-00843-CR

                                   IN RE David John GUARDIOLA

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On November 7, 2018, relator filed a petition for writ of mandamus. After considering
the petition and because relator is represented by trial counsel, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 20, 2018.



                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 18-0831-CR-A and 18-0832-CR-A, styled The State of Texas v. David
John Guardiola, pending in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica
Crawford presiding.